Applying For Supervisory and/or Remedial Writs, Parish of Calcasieu, 14th Judicial District Court Div. G, No. 2013-001665; to the Court of Appeal, Third Circuit, No. CW16-00861
*628h Granted in part. The judgment of the trial court granting the motion in limine is reversed insofar as it excludes evidence of the plaintiffs applications for disability benefits. See Cleveland v. Policy Management Systems Corp., 526 U.S. 795 (1999);
Smith v. Thurman Oils, Inc., 06-0743 (La.App. 1 Cir. 12/28/06), 951 So. 2d 359, writ denied, 07-0207 (La. 3/23/07), 951 So. 2d 1106. In all other respects, the writ is denied.